 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct by its members not to' work with people regarded as nonunion and refusalstowork by its members employed by Kammer, notwithstanding, other similarconduct by its members in May and July 1962, September' 13 and 14, 1962, the lastpart of September 1962, January 17 and 21 and early February 1963, February 4,1963.By the aforesaid conduct, and, by instructions to members, given prior toFebruary 1963, not to work with Dade or to recognize any right of Dade toperform sound work, Respondent induced and encouraged individuals employed byKammer not to work. By the aforesaid conduct, Respondent threatened, re-strained, and coerced Pan American, Coker, and Kammer. An object of all theaforementioned conduct was to force or require the aforesaid contractors or personsto cease doing business with Dade.This conduct was in violation of Section8(b)(4)(i) and (ii)(B) of theAct. 61IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth above, occurring in connection with theoperations described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practicesin viola-tion of Section 8(b)(4)(i) and (ii)(B) of the Act, it is recommended that it ceaseand desist therefrom and take certain affirmativeactiondesigned to remedy theunfair labor practices and to effectuate the purposes of the Act.The nature of theviolationsmakes a broad order appropriate although, as noted previously, there isan outstandingorder of the Board that is a broad order and a court ofappealsdecree that is equally broad.CONCLUSIONS OF LAW1.The Employers as described in section I, above, are employersengaged incommerce, and Respondent is a labor organization, all withinthe meaning of theAct.2.By the conduct describedin sectionIII,above,Respondent has engaged inand is engaging in unfairlaborpracticeswithinthemeaning of Section8(b) (4) (i) and (ii) (B) of the Act.[Recommended Order omitted from publication.]6'MacMillan of Dade had been a member of IBEW for about 9 years, principally InWhite Plains, New YorkHe had worked out of Local 349 for about a year and then wentInto business as a contractor.As a contractor he had had a contract with Local 349 for1i/ or 2 years. A former IBEW cardholder had some kind of a dispute with MacMillanabout some money allegedly owedNone of the Local 349 members Involved in the in-stant case were parties to the aforesaid dispute and there is no evidence that they wereaware of MacMillan's past or were motivated by any feelings in that regardSubsequent to the close of the hearing, the General Counsel and the Respondent filedseparate motions to correct the recordThe General Counsel's motion is granted, withthe following exception, On item 1 the motion is granted except that the word "didn't,"on line 5, page 134, is not changed to "don't." Respondent's motion is granted.S.Klein Department Stores, Inc.'andLocal 1390, Retail ClerksUnion,AFL-CIOandRetail,Wholesale and DepartmentStore Union, AFL-CIO, Party to the Contract.Case No. 4-CA-3053.November 5, 196.DECISION AND ORDEROn July 27, 1964, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that the Respondent1 The name ofthe Respondent is shown as amended at the hearing.149 NLRB No. 49. S.KLEIN DEPARTMENT STORES, INC.467had not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a brief in support thereof. The Charging Party filed exceptionsand a statement in support thereof; the Respondent filed an answer-ing brief to exceptions filed by the' General Counsel and the ChargingParty; and the Party to the Contract filed a brief in reply to briefs ofthe General Counsel and the Charging Party.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and the entire record inthe case, and hereby adopts the, Trial Examiner's findings,2 conclu-sions, and recommendations.3[The Board dismissed the complaint.]2 The General Counsel and the Charging Party have excepted to the credibility findingsmade by the Trial Examiner.It Is the Board's established policy, however,not to over-rule a Trial Examiner's resolutions with respect to credibility insofar as they are based ondemeanor unless,as is not the case here,the clear preponderance of all relevant evidenceconvinces us that the resolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F 2d 362(CA. 3). -3The Board specifically disavows the Trial Examiner's statement that the assertionsmade by the General Counsel in his brief to the Trial Examiner find no support in therecordThe General Counsel is a party to an unfair labor practice proceeding and canbe expected to stress in his brief the evidence which is most favorable to his position.That is all the General Counsel did in this case.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUponchargesfiled July 29,1963, and amended chargesfiled October18, 1963,by Local 1390,RetailClerksUnion,AFL-CIO,herein calledLocal 1390 or theRCIA,1against S.Klein Department Stores, Inc.,2 herein called S. Klein or theRespondent,theGeneralCounsel issued a complaint and an amendment to thecomplaint alleging Respondent gave unlawful aid and assistance to Retail,Whole-sale and Department StoreUnion, AFL-CIO,-hereincalled RWDSU,and enteredinto a contractwith RWDSU whichprovided for union security and a checkoffof dues at a time whenRWDSUdid not represent an uncoerced or unassistedmajorityof its employees, and that by such conduct Respondent violated Section8(a)(1), (2),and (3)of the Act.3The answerand amended answer of Respondent denied the commission of anyunfair labor practices.iThe name of the Respondent is shown as amended at the hearing..2The Charging Party is referred to as the RCIA In the briefs of the parties althoughthe initials stand for the designation of the International.3The complaint was amended at the hearing to add paragraph 4(c). 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisproceeding,with all parties represented,was heard before Trial ExaminerJohn F.Funke at Philadelphia,Pennsylvania, on February 5, 6, and 7 and March5 and 9,1964.4Briefs were received from the Respondent;theGeneral Counsel,and RWDSU on May 4, 1964.Upon the entire record in this case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentisa New Yorkcorporation maintaining its principal office in NewYork,New York.It is engaged in the operation of retail department stores,the store in Philadelphia being the only one involved in this proceeding.Duringa representative year the Philadelphia store has gross sales in excess of $500,000and purchases goods valued in excess of $50,000 outside the Commonwealth ofPennsylvania.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.H. LABOR ORGANIZATIONS INVOLVEDLocal 1390 and RWDSU arelabor organizationswithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The facts1.BackgroundPrior to the opening of Respondent'sPhiladelphia store its employees at otherstoreswere covered by collective-bargaining contracts.Employees at the NewYork stores were represented by the RWDSU and employees at the Newark, NewJersey, store by the RCIAS so that competition for representative status had alreadybeen establishedJacob Shufro,director of industrial relations for S.Klein,was a candid andcredible witness.He testified that prior to the opening of the Newark store theRCIAhad picketed the premises and construction had been halted.Shufro wasanxious not to have a repetition of picketing at the Philadelphia store and toeliminate the rivalry between the two unions in organizing the Philadelphia storeA meeting was therefore arranged between Shufro and Earl McDavid,directorof organization for the Metropolitan New York Division of RCIA, for Septem-ber 7, 1962.Shufro proposed that the RWDSU and the RCIA stop fighting eachother over the individual stores and was told by McDavid that the RCIA wouldorganize at Philadelphia.A subsequent meeting was held on November 1, 1962, attended by McDavid,WilliamMcGrath,organizing director of the central division of the RCIA, andGeorge Meisner, who represented the New Jersey local ofRCIA.At this meetingShufro informed the union representatives that S. Klein contemplated openingstores inWashington and Boston and suggested that some territorial divisionbe arranged between the two rival unions.More specifically he suggested thatRWDSU organize the Philadelphia and Boston stores and RCIA organize thenew Woodbridge store and the Washington store.McDavid stated that the RCIAdid not recognize the jurisdiction of any other international union over any storesin the country.4 After the close of the hearing the Respondent and the General Counsel moved to cor-rect the record in certain respectsThese motions are hereby granted. On his own motionthe Trial Examiner orders the record further corrected as follows:Page 49, line 25, change"can" to "had" ,page 120, line 14, strike"was" , page 125,line 17,strike "parking" ;page 149,line 18, change"another"to "either" ,page 180,line 10, change"that"to "when" ;page 185, line 1, change "the home" to "thistime" ;page 212,line 17, change"will"to "were" :page 212,line 23,change"letting"to "let go" ;page 220, line 13, change"a" to "8(a) (3) " ; page 346, line 1,change"conador" to"candor";page 387,line 6,change "before"to "again" ;page 405,line 4, change "evidence"to "allegation" ;page 414, line 19, change"effect" to"attack" ;page 419, line 9, change "time"to "type."5 The Newark contractwith RCIAhad an accretion clause which would cover a newstore Respondent was constructing at Woodbridge,New Jersey. S.KLEIN DEPARTMENTSTORES,INC.469McDavid testified that at the September 7 meeting Shufro told him he had com-'mitted the Philadelphia and Boston stores to Max Greenberg, international presidentofRWDSU, and asked McDavid to stay away and that again at the meetingon November 1 Shufro asked McGrath to stay away from the Philadelphia andBoston stores and again met refusal.There were further meetings between ShufroandMcGrath but no agreement on territorial jurisdiction was reached. (Thetestimony indicates that agreement had been reached between RWDSU and RCIAwith respect to the New York and New Jersey stores but I find such agreementirrelevant to the issues here.)McGrath testified that he had never met Shufro and arranged to meet himonNovember 1.McGrath wanted to know if S. Klein intended to fight theRCIA in Philadelphia and stated that he had, at that time, no knowledge theRWDSU intended to organize at Philadelphia.While counsel in their briefs have pointed to discrepancies between the testimonyof Shufro on the one hand and McDavid and McGrath on the other, I do notregard these as serious.The conclusion I reach is that Shufro would have beenhappy if the two unions could reach agreement and that he thought that areasonable basis for such agreement was the one he suggested, a suggestionwhich met with complete rejection by the RCIA.2.Respondent's assistanceto the RWDSUa.The testimony of the RCIA organizersBoth the RWDSU and the RCIA began their organizing activities at the Phila-delphia store before the store opened on March 13, 1963.The paid organizersfor the RCIA were Doris Quinn, Jean Rooney, Marvin Jaffe, and Hyman Sloanand the General Counsel contends they were harrassed by Respondent in legitimateefforts to organize the employees while the RWDSU was given free rein.S.Klein is located in a residential area in northeast Philadelphia. It is oiva largeplot and the building itself is set back some 200 feet from the streetand this area, surrounding the building on three sides is used as a parking,lot for customers and employees.Jean Rooney, a business agent for Local 1390, testified that she, together withHarry Gesana and Mr. McLaughlin, also business agents for the Local, visitedthe store about a week before it opened "looking the situation over, givingout literature."(Employees were already working in the store.)After the storeopened she would walk around the store, then go to Linton's restaurant whereshe signed up employees and visited them in the evenings at their homes.Herfirstcontactwithmanagement came on a rainy day before the opening whenshe and other RCIA organizers were distributing literature in the door in frontof the store.MichaelWeil, securitymanager of the store, came out and toldthem' to move to the sidewalk. (The sidewalk was adjacent to the street, 200feet from the store and, naturally, unsheltered.)Rooney told Weil it wasrainingand he could not do that to them and the organizers remained at the doors. Roon-ey testified that when the organizers entered the store during working hoursbells would ring and a detective would follow them until they left the store.6 Roon-ey did not solicit within the working areas of the store because she did notthink it proper but was, on one occasion, asked to leave the store.This tookplace when a store detective named Emma Toczydlowski followed her into thepowder room and told her she would have to leave the store.Rooney told hershe was shopping "the same as anybody else" and nothing further was said.?Rooney recalled an incident which occurred on the parking lot when distributionof literaturewas taking place.The literature was contained in an RCIA bagwhich was placed at the building wall. Some store "executives" came out andone of them grabbed the bag and Rooney took it away from him. Rooneythen walked toward the parking lot where her husband was to pick her up.Accord-ing to Rooney, Weil and Sackman, the storemanager,followed her and Weilwrote down her husband's license number (her husbandwas not anS.Klein6Well testified that he instructed the security personnel to keep paidorganizers undersurveillance while they were in the store to prevent solicitation of employees in workingareas.If they engaged in solicitation the guards were to ask them to leave. On April 1,however, the rules were changedand paid organizerswho solicitedon any company park-ing lot were to be asked to leave.7There is testimony that Rooney spoke to Well about this incidentand was told shehad the right tostayin the store. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee) .8At this time a police car arrived,an officerspoke to Weil andthen came over to Rooney and told her she could not distribute literature onthe parking lot-she would have to go to the pavement. Rooney experiencedone further incident, testifying that at one time a guard put his arms aroundher and Doris Quinn and told them to leave the store. She protested and wenttoWeil's office where Weil told her she would be followed while in the storebut admitted the guard had had no right to harass her. Rooney, who visitedthe store almost daily from its opening until her assignment was changed inJanuary 1964, admitted that she had been told by Personnel Manager GregorySchultz that she could stay in the store as long as she did not talk to or botherthe employees.Marvin Jaffe, international representative of the RCIA, testified that he wasassignedto S. Klein on June 10, 1963. Jaffe stated that he was told the RCIAorganizers could not solicit on the parking lot but would have to use the sidewalkand that if they did not leave the lot the police would be called. Jaffe's responsewas that he had his job to do and the store could call the police.When thisoccurred the police would enter the store when they arrived and return with astore executive and tell the organizers to leave.At one time Jaffe was in the cafeteria with Hyman Sloan, another internationalrepresentative,when Sloan told Well that the RWDSU had paid organizers onS.Klein's payroll.Weil's reply was that he knew it and the RCIA had thesameopportunity.°On another occasion in the middle of July, Jaffe saw two organizers for theRWDSU, Max Greenberg and Frank Meloni, enter the store and go into S.Klein's office area.Weil, according to Jaffe, told him that he had no objection - to any of theRCIA organizers except Doris Quinn, and his objection to her was the foul andabusive language she used in and about the store. (Jaffe agreed that Quinnwas foulmouthed and abusive to the store executives.) Jaffe was never askedto leave the store and testified that Weil had told him he had no objectionsto his presence so long as he did not solicit. Jaffe made no effort to organizethe employees' cafeteria although he had not been ordered to refrain by anyrepresentative of S. Klein.Hyman Sloan was assigned to the S. Klein store on July 8.He attemptedto sign up employees on the parking lot and the first night he met Weil whowas introduced to him by Doris Quinn. Testifying with respect to the majorityof occasions Sloan stated that the procedure would be for an S. Klein representativeto ask the organizers to leave, the police would then arrive, enter the store andreturn, and order the organizers to leave the parking lot.The organizational routine, according to Sloan, was for the organizers to arrivewhen the employees were reporting for work and distribute literature to them.Then the organizers would make "home calls" and return at the lunch hour andtalk to the employees leaving for and returning from lunch. The afternoon wasdevoted to more home calls, returning to the store for the shift changes at5p.m.The organizers spent 15 to 30 minutes each day walking about thestore (occasionally shopping) for such psychological effect as their presence mighthave on the employees.Sloan stated that the only time he saw any representatives of the RWDSUon the premises was at 5 p.m. on July 30 when he saw Rita Merlino and Meloni"gathering up people" on the parking lot.b.The testimony of the S. Klein employeesRitaMerlino, called by the General Counsel, was employed by S. Klein inMarch 1963 as a cashier. In October 1963 she left S. Klein and became a paidorganizer for RWDSU. Prior to her employment at S. Klein, she had beenamember of the RWDSU and Meloni recognized her when he was passingout pamphlets at S. Klein and later called her and asked her if she would helpin organizingthe store.Merlino agreed to help and stated that she distributedcards at lunch hour and estimated she signed up 45 percent of the employees.Allof her organizing work was done during her and the other employees' nonworkingtime.Merlino was emphatic that she was not paid for the work she performedin helping the RWDSU at S. Klein despite the General Counsel's efforts to impeachher on this point.-'IsWell, and I credit''him, testified that he was merely taking notes.9 ,Corroborated by Sloan.' S.KLEIN DEPARTMENT STORES,INC.471On cross-examination Merlino testified that a meeting was held at the Bellevue-Stratford Hotel at 2 p.m. on July 30 between representatives of the RWDSU, Shufro,and Wachs, representing S. Klein.She was a member of the negotiating commit-tee together with six other employees'0 Before the meeting began, Frank Meloniadvised them that a card check had established that the RWDSU had a majorityand negotiations were then commenced which lasted for either 3 or 4 hoursbefore agreement was reached.At 6 p.m. buses took the store employees fromS.Klein's parking lot to Local 1390's office where the contract terms were readto them and the contract was ratified.Merlino, although obviously an advocate of the RWDSU, was a credible andintelligent witness and I credit her testimony as substantially truthful.Emma Toczydlowski testified she was employed by S. Klein as a store detectiveabout 2 weeks before the store opened " Toczydlowski was a highly emotionalwitness,12manifesting a hostility toward the Respondent which could best bedescribed as virulent.She stated that she received instructions from Weil to followthe RCIA organizers when they entered the store and prevent them from solicit-ing.She testified that about 2 weeks after the store opened she saw Merlino andother employees obtaining signatures to RWDSU cards from other employees,thatMerlino and other RWDSU sympathizers had "the run of the store," signingemployees in the bathrooms and at their counters and that Weil told her that"there is a law out that she could get them into a lot of trouble if they stoppedthe people from signing cards."Toczydlowski's testimony is so confused andcontradictory to the testimony of the General Counsel's other witnesses that Ifind it worthless.Margaret Verdeur testified that she was employed as a stock clerk at S. Klein,that she was given an RWDSU card by an employee named Dee in the employees'cafeteria and that she saw other RWDSU cards distributed thereShe also testifiedthat she saw Doris Quinn "run out" of the boy's department by a supervisoralthough on further examination she admitted that Quinn told the supervisor shehad a right to be there and did not leave.On another occasion she saw Melonitalking to the employee named Dee but she also stated that no supervisor waspresent or heard the conversation.Verdeur suffered great confusion as to dates and I cannot find her reliablewhere dates are in question.She stated that after the contract with the RWDSUwas signed, she was told by Thomas Marchini, assistant personnel manager, shewould have to sign within 1 week of the date of their conversation, but in herpretrial affidavit she stated thatMarchini told her she would have to sign byAugust 29, the 30th day after the signing of the contract.13 I credit Marchini'stestimony that he told employees they would have to join the RWDSU pursuantto the union-security clause of the contract.Regina Ciabattoni, a salesgirl in the boys' department, testified that about 2weeks after the store opened "everybody was talking union" and that her cashierasked her to join the Union. (The Union was unidentified.)Later she signedcards for both Unions and in the latter part of August she signed a checkoffauthorization for the RWDSU. (She also testified that dues were never deductedfrom her pay.) The balance of her testimony was meaningless.Catherine Beckett, employed in the girlswear department at S. Klein, testifiedthat she signed a card for the RCIA and that later she was sent to- the personneldepartment and was "told" to sign a checkoff card for the RWDSU. She testifiedthat at one time she was asked to sign an RWDSU card by "Dee" and thatlater in the lunchroom "the guards" saw a , yellow card in her hand and "saidsomething to the effect that they thought I was trying to get members forthe other union..She explained that by the other union she meant thePhiladelphiaUnion (the RCIA) and they told her the New York Union (theRWDSU) was a good Union. The day after the RWDSU contract was signedanother employee told her she would have to join the RWDSU so she went toShultz and Marchini and protested to them. Schultz told her the Union "wasa closed union" and she would have a certain number of days in which to sign.Apretrial statement given by her to Doris Quinn was introduced as past recollection-10 S.Harry Galfand, Frank Melons, Max Greenberg, and Morris Malmonetti representedLocal 139011Toczydlowski was discharged by S. Klein on May 18.12 At one point her interrogation had to be interrupted to allow her to gain her composure.13 The contract (Joint Exhibit No. 1) f contained the usual` 30-day union-security clause. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecorded in which she stated that Marchini told her the RWDSU was a betterUnion.Her testimony was so vague on both her statement and her conversationswithMarchini and Schultz that I am giving no weight to this testimony.Ruth Goldstein was employed by S. Klein as a detective and testified that shewas instructed by Weil to follow the union organizers when they entered thestore but that she was not to say anything to them unless they made effortsto solicit employees in working areas.On one occasion when she was informedby an employee that Rita Merlino was passing-out cards, she went to the employees,took the cards and gave them to Weil. The cards had been obtained in thecafeteria and subsequently she was directed by Weil to return the cards to theemployees, explaining that she was new and did not understand the rules. Latershe had an argument with Merlino and informed Marchini that she knew whothe instigator for the Union was and Marchini told her they knew all about Mer-lino.14Prior to her experience with Merlino, Goldstein had taken two cards whichhad been given employees by Quinn in the cafeteria. She turned these cards overtoWeil, who said nothing.15Three security guards testified but it cannot be said that their testimony makesany significant contribution to the merits of the case. James Mouraview testifiedthat he received instructions from Sergeant Grube to keep Doris Quinn and herunion out of the store (he never kept anyone out); 6 that he once saw an uniden-tified employee passing out union cards in the cafeteria; 17 that some time afterthe electionWeillmade a special trip to Washington to induce the guards tojoin the RWDSU and that Weil told him he would get a 7.5-cent raise if hejoined.18 (The contract provided for such a raise )James Foley testified that he was told to keep Doris Quinn off the parkinglot, that on one occasion she refused to leave so he returned with Sergeant Grubeand she still refused.The guards retreated. Foley stated that on more than oneoccasion he saw Merlino and an unidentified union organizer enter the office areaof the store but his testimony is too unclear to carry any meaning. Sometimeafter the contract was signed Foley was asked by Marchini to join the RWDSUand later by Gregory Schultz.He also had a conversation with Weil in whichhe was told he would get a 7.5-cent raise when the contract was signed.Harvey Butler, a security guard, testified that he was given no instructionsrespecting union organizers. Sometime before the Christmas holidays in 1963he was called to Weil's office where he was told it was advantageous for himto join the RWDSU and that he would get a 7.5-cent increase. Butler neverjoined the Union.On another occasion he had a conversation with Marchiniin which he was told it would be advantageous for him to join the RWDSU.B. ConclusionsI do not find it necessary to set forth at length the testimony of Respondent'switnesses for when the credibility issues have been resolved I do not believe theGeneral Counsel hasa prima faciecase.With respect to both groups of paidorganizers I find that both were permitted to enter the store but were not permittedto solicit employees in the working areas. Both were permitted to solicit in thecafeteria.As to the minor alleged infractions of this policy on the part of eitherdetectives or guards they were isolated and did not serve in any way to impedethe organizational efforts of the union agents 19Ifind that sometime in April the Respondent decided to stop the distributionof literature on parking lots adjacent to the store. I find nothing in the circum-stances of this case which removes this action from the protection ofBabcock14 In a pretrial affidavit Goldstein stated that Marchini added "We are waiting."15Well explained that he returned the cards received from Merlino because they hadsignatures on them.As to other material received from Goldstein, it consisted of fakedollar bills, pamphlets, or unsigned cards1e Since this testimony contradicts the testimony of all the witnesses with respect to therights of RCIA organizers to enter the store I find that Mouraview misunderstood hisinstructions17The General Counsel does not contend that solicitation in the cafeteria was unlawfulunless it could be established that the RCIA did not enjoy equal privileges.18 Security guards were covered by the contract.19While the RCIA organizers were in the store daily over a period of months only twoinstancesof alleged harassment of RCIA organizers in the storeare contained in therecord.Bothwere minimalin impact. S. 'KLEIN DEPARTMENT STORES, INC.473& Wilcox.20As the RCIAorganizers'testified, theywere permittedto soliciton the sidewalks which adjoined the parkinglotsand inthe cafeteria.Theyalso solicited and held meetings at adjacentrestaurantsand met with the employeesat their homes. In other words, they enjoyed the normalmeansof communicationwith the employees and were far from unlawfully inhibited.There is no evidenceof discrimination between the Unions in the parking lot rule.With respect to the contentions of the General Counsel that the postcontracturgings onthe 'part of Respondent's supervisors have induced employees to jointhe RWDSU were unlawful, I cannot so find in view of the admittedly lawfulunion-securityclause.If an employer may not advise his employees that his contractwith the labor organization which represents them requires that they join theunion within 30 days, and cannot advise them of the beneficial terms of thecontract then the law has indeed been changed without legislative action by theCongress 2'Thiscase illustratesa microscopic search for evidence upon which to convicta respondent of unfair labor practices. If all of .the isolated and trivial incidentswere found to have occurredas alleged,I do not believe the Board would bewarrantedin setting asidean establishedbargainingrelationship approved byamajority of the employees. I cannot refrain fromcommentingon the factthat the General Counsel hasseenfit toassert inhis brief the following contentionswhich find no support in the record:(1)The statement that Respondent knowingly employed Rita Merlino, a paidRWDSU organizer, in the store.Merlino was the General Counsel's witness andtestified that she.was not paid.(2)That Respondent allowed Frank Meloni to organize its restaurant.Thecredible testimony in this case, including that of the General Counsel'switnesses,indicatesthat both Unions were permitted to organize in the restaurant.TheRCIA, for reasons of its own, did not elect to do so.(3)That Respondent permitted Rita Merlin and other employees free reignto roam the store and solicit employees to join the RWDSU.Again the testimonyof Merlino specifically rebuts this allegation.(4) The testimony that Respondent discharged employees who signed authoriza-tioncards for the RCIA is contained in the completely discredited testimony ofEmma Toczydlowski. If the General Counsel believed her testimony, violationof Section 8(a)(3) was required to be alleged. If he did not believe it andinvestigation showed it was false, then it should not have been alleged.(5) The statement that all of the RCIA organizers were prohibitedfrom enteringthe employees' dining room.(6)The statement that the contract between S. Klein and the RWDSU wasa sweetheart contract.It is disturbing to a Trial Examiner to find so many assertions in a briefwhich are either unsupported by credible testimony or are totally contradictoryto the testimony of counsel's ownwitnesses.The case is not worthy of furthercomment. I find that Respondent did not unlawfullyassist theRWDSU in itsefforts to organize the Philadelphia store nor did itengagein any conduct whichviolated Section 8(a)(1) and (2) of the'Act. It therefore follows that theexecutionand enforcement of the contract did not violateSection 8(a)(1) and(3) of theAct.Upon the foregoing findings of fact, and upon theentire record in this case,I make the following:1.Respondentthe Act.2.The RCIAof the Act.isanCONCLUSIONS OF LAWemployer engaged in commerce within themeaning ofand the RWDSU are labor organizations within themeaning3.Respondent has not engaged inof Section 8 (a) (1) and(3) of the Act.unfair labor practices within themeaningm N.L.RB v. Babcock & Wilcox Company,351 U.S. 105.21 It mightbe noted that therewas some laxity in the enforcement of the contract, forFoley, a witness called by the GeneralCounsel,testified that hedid notjoin the RWDSUuntil January16 and Butler,also calledby theGeneral Counsel,testified that he neverjoinedthe RWDSU. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERIt is recommendedthat the complaintand amendmentto thecomplaint be dis-missed intheir entirety.The General Tire&Rubber Company,Chemical Plastics Divi-sionandUnited Rubber,Cork,Linoleum&PlasticsWorkersof America,AFL-CIO.Case No. 26-CA-1726.November 5,1964DECISION AND ORDEROn August 3, 1964, Trial Examiner Samuel M. Singer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in theamended complaint and recommending dismissal of the amendedcomplaint in its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief, and the Respond-ent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings,' conclusions, andrecommendation of the Trial Examiner.[The Board dismissed the amended complaint.]i The General Counsel excepted to the credibility findings made by the Trial Examiner.It Is the Board's established policy,however, not to overrule a Trial Examiner's resolu-tions with respect to credibility unless, as is not the case here,the clear preponderance ofall the relevant evidence convincesus thatthe resolutions were incorrect.Standard DryWall Products,Inc.,91 NLRB 544,enfd. 188 F. 2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial ExaminerSamuel M. Singer atColumbus,Mississippi,on May 12 and 13, 1964, pursuant to chargesand amended chargesfiled on' various datesbetween January 27 and April 3, 1964, andan amendedcomplaint issuedApril 6, 1964. The complaint,as amended,alleged that Respond-ent (herein sometimescalled the Company) violated Section 8(a)(1) and (3) ofthe Act.Respondent,in its answer,denied commissionof the alleged unfair laborpractices.All partiesappearedand were afforded full opportunity to be heard,and. to:examine and cross-examine witnesses..Briefs werereceived from GeneralCounseland Respondent.149 NLRB No. 53.